IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30254
                         Summary Calendar



ZANDRA ROYSTER,

                          Plaintiff-Appellee-Cross-Appellant,

versus


JOSEPH W. JOHNSON, Etc.; ET AL.,

                          Defendants,

CITY OF SHREVEPORT; JESSIE J. ROBERTS, individually and in his
official capacity as Supervisor with the Shreveport Police
Department; KARL W. COPE, individually and in his official
capacity as senior supervisor of the Communications Department of
the Shreveport Police Department; CARTER L. SHAW, individually
and in his official capacity as a patrol officer with Shreveport
Police Department; TERESA A. BELL, individually and in her
official capacity as a patrol officer with Shreveport Police
Department; JAN JONES, individually and in her official capacity
as supervisor in the Communications Department of Shreveport
Police Department; SANDY RAINER, individually and in his official
capacity as a senior supervisor in the Communications Department
of Shreveport Police Department,

                          Defendants-Appellants-Cross-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 00-CV-2155
                        --------------------
                           October 29, 2002
Before GARWOOD, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
                           No. 02-30254
                                -2-

      The City of Shreveport (“the City”), Sandy Rainer, and Karl

Cope appeal the district court’s partial denial of their motion

for summary judgment, which sought the dismissal of Zandra

Royster’s employment claims brought pursuant to 42 U.S.C. § 1983.

The individual officer defendants argue that the district court

erred in denying them qualified immunity because Royster failed

to allege a discriminatory motive for their actions.

      This court reviews de novo the denial of a public official’s

motion for summary judgment predicated on qualified immunity.

Southard v. Texas Bd. of Criminal Justice, 114 F.3d 539, 548 (5th

Cir. 1997).   Determining whether a public official is entitled to

qualified immunity from liability under § 1983 involves a

two-step analysis.   First, if the official’s conduct did not

violate a clearly established constitutional right, the official

is entitled to qualified immunity.    Id. at 550.   Second, even if

the official’s conduct violated a clearly established

constitutional right, the official is nonetheless entitled to

qualified immunity if his conduct was objectively reasonable.

Id.

      A review of the record reveals that Royster did not allege

that the defendants’ actions violated a clearly established

constitutional right.   See id.   Accordingly, the individual

officer defendants are entitled to qualified immunity.     Id.   To

the extent that Royster urges a new basis for her employment



R. 47.5.4.
                           No. 02-30254
                                -3-

claims on appeal, this court will not consider her allegations.

See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th

Cir. 1999).   For the foregoing reasons, the district court’s

order denying the individual officers’ motion for summary

judgment on the basis of qualified immunity is VACATED and the

matter is REMANDED to the district court.

     Royster filed a notice of her intent to cross-appeal the

district court’s grant of partial summary judgment on her false

imprisonment claims.   However, this court does not have

jurisdiction over her appeal.   See Briargrove Shopping Ctr. Joint

Venture v. Pilgrim Enter., Inc., 170 F.3d 536, 538 (5th Cir.

1999).   Additionally, in light of the disposition of this case,

this court declines to exercise pendent appellate jurisdiction

over the City’s claims.

     VACATED AND REMANDED; APPEAL DISMISSED; AND CROSS-APPEAL

DISMISSED.